Citation Nr: 1242798	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-37 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  



INTRODUCTION

The Veteran had active service from October 1952 to September 1954.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2012.  A copy of the transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the October 2012 Travel Board hearing, the Veteran maintained that he injured his back during service.  Specifically, he indicated that while he was stationed in Germany, he had to help set up a field hospital.  The Veteran noted that he was carrying a bag filled with heavy pipes when he slipped and fell.  According to the Veteran, because he was standing on a pile of peat gravel, he slid down a hill and landed in a ditch.  The Veteran stated that he could not catch his breath for 15 minutes.  He indicated that when he tried to stand up, he felt pain in his back.  Ultimately, he went to a hospital where x-rays were taken of his back.  According to the Veteran, he was told that the x-rays showed that the cartilages in his 4th and 5th discs of his lumbar spine were "totally crushed."  The Veteran contended that after his in-service back injury, he developed chronic back pain.  However, he noted that he did not seek any post-service treatment for his back pain because of his religious beliefs which prevented him from receiving treatment from physicians.   

The Board notes that according to the National Personnel Records Center (NPRC), the Veteran's service treatment records are not available and were presumably destroyed in the 1973 fire at the NPRC.  The only available service record is the Veteran's separation examination report, dated in September 1954.  At that time, the Veteran's spine and other musculoskeletal system were clinically evaluated as "normal."    

The Board recognizes that the Veteran's service treatment records, other than his September 1954 separation examination report, are not available for review.  Nevertheless, the Veteran is competent as a layperson to report that on which he has personal knowledge, which would include the claimed in-service back injury and subsequent pain in his back.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board accepts as true that the Veteran fell during service and injured his back.     

In light of the foregoing, given that the Veteran injured his back during service and subsequently experienced back pain during and after service, the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of any currently diagnosed back disability.  

The Board also notes that the Veteran has reported that he is receiving benefits from the Social Security Administration (SSA) based on his age.  As the RO has not yet attempted to obtain any SSA determination and the underlying medical records, the Board finds that the RO must seek to obtain these records upon remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists).

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the SSA and obtain a copy of any decision(s) regarding the Veteran's claim for benefits, as well as any medical records in its possession.  A response, negative or positive, must be associated with the claims file.

2.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded an orthopedic examination to ascertain the nature and etiology of any back disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary by the examiner.

After a review of the examination findings and the entire evidence of record, the examiner should render an opinion on the following:

(i) Does the Veteran have a current back disability?

(ii) If so, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed back disability is related to the Veteran's period of military service, to include his in-service back injury as described above in this decision?  [Although the Veteran's service treatment records are not available for review, the examiner should accept as true that during service the Veteran injured his back when he fell and slid into a ditch, and that he subsequently experienced chronic back pain.]

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

If no link to military service is found, such finding and conclusion should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).







_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



